Citation Nr: 1729409	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  12-19 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right wrist disorder.  

2.  Entitlement to service connection for a right foot disorder, to include residuals of various injuries to the feet and toes.

3.  Entitlement to service connection for a left foot disorder, to include residuals of various injuries to the feet and toes.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for irritable bowel syndrome (IBS), including as due to a qualifying chronic disability to include undiagnosed illness.  

6.  Entitlement to service connection for a cervical spine disorder, claimed as neck stiffness, C7-C3.  

7.  Entitlement to service connection for a right knee disorder.

8.  Entitlement to service connection for a disorder manifested by low blood pressure with fainting and lightheadedness.  

9.  Entitlement to service connection for residuals of bee envenomations of the right middle finger and face.  

10.  Entitlement to service connection for residuals of a cat bite to the right hand.  

11.  Entitlement to service connection for residuals of a laceration of the lower lip.  

12.  Entitlement to a higher initial disability rating (or evaluation) in excess of 10 percent for hypothyroidism.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1989 to June 2009.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the RO in Winston-Salem, North Carolina, which, in pertinent part, granted service connection for hypothyroidism and assigned an initial 10 percent disability rating, and also denied service connection for the majority of the issues on appeal.  This matter also comes on appeal from a December 2011 rating decision denying service connection for sleep apnea.  

The issues on appeal were previously before the Board in April 2015, where the matter was remanded to schedule the Veteran for a hearing before the Board.  In February 2017, the Veteran testified at a Board Videoconference hearing in Roanoke, Virginia, before the undersigned Veterans Law Judge (VLJ) who was seated in Washington, DC.  A transcript of that hearing has been obtained.  

Regarding the February 2017 Board videoconference hearing, when conducting a hearing a VLJ must suggest that a claimant submit evidence on any issue material to substantiating a claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010); 38 C.F.R. § 3.103 (2016).  The VLJ also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Bryant, 23 Vet. App. at 497.  Here, during the Board videoconference hearing, the VLJ specifically noted the issues on appeal.  Then, having heard the Veteran's evidence, the VLJ sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate the claim.  Specifically, the Veteran was informed of the need for current diagnoses of the various claimed disabilities, and also was informed of the need for nexus opinions linking the currently diagnosed disabilities to service.  The VLJ queried the Veteran specifically regarding the need for current diagnoses and nexus medical opinions to support the claim; therefore, the Veterans Law Judge substantially complied with the requirements of 38 C.F.R. § 3.103 as interpreted by Bryant at 496-97.

The Board notes that the Veteran originally sought service connection for multiple foot and toe disabilities, and the issues on appeal were structured as such; however, at the February 2017 Board videoconference hearing, the Veteran specifically requested that all of the foot and toe related issues be combined.  As the Board grants service connection for right and left foot disabilities in the instant decision, and as the Veteran will subsequently be rated for all foot and toe disability symptoms, the Board finds no prejudice to the Veteran in combining the individual foot and toe issues into the two issues of service connection for right and left foot disorders.   

Since the issuance of the statement of the case (SOC), additional evidence has been received by the Board for which a waiver of initial RO consideration was provided in writing in a May 2017 statement in support of claim.  38 C.F.R. § 20.1304 (2016).  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.

The issues of service connection for a cervical spine disorder, a right knee disorder, a disorder manifested by low blood pressure with fainting and lightheadedness, residuals of bee envenomations of the right middle finger and face, residuals of a cat bite of the right hand, residuals of a laceration of the lower lip, and a higher initial disability rating in excess of 10 percent for hypothyroidism are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with a right wrist disorder of sclerosis of the scaphoid (right wrist disorder).

2.  Right wrist pain began during service, including due to overuse of the wrist.

3.  The currently diagnosed right wrist disability began during service.

4.  The Veteran is currently diagnosed with bilateral foot disorders of degenerative joint disease (DJD) and hallux rigidus, which are both forms of degenerative arthritis.

5.  During service the Veteran was treated on multiple occasions for injuries to the right and left feet and toes.

6.  The Veteran experienced "chronic" symptoms in service and "continuous" symptoms since service of arthritis (DJD and hallux rigidus) of the feet and toes.

7.  The Veteran is currently diagnosed with obstructive sleep apnea.

8.  Symptoms of obstructive sleep apnea, including snoring and cessation of breathing, manifested during service.

9.  The currently diagnosed obstructive sleep apnea was incurred in service.

10.  The Veteran had active service in the Southwest Asia Theater of Operations during the Persian Gulf War.

11.  The Veteran has a current diagnosis of IBS that has manifested to a compensable degree.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a right wrist disorder of sclerosis of the scaphoid have been met.  
§§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for arthritis of the right foot and toes (as DJD and hallux rigidus) have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2016).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for arthritis of the left foot and toes (as DJD and hallux rigidus) have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2016).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for obstructive sleep apnea have been met.  §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).

5.  The criteria for presumptive service connection for IBS as due to a qualifying chronic disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims' (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  As the instant decision grants service connection for a right wrist disorder, a bilateral foot disorder, sleep apnea, and IBS, and remands the remaining issues on appeal, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, DJD and hallux rigidus, as arthritis, are "chronic diseases" under 
38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sclerosis of the scaphoid, obstructive sleep apnea, and IBS are not "chronic diseases" under 38 C.F.R. § 3.309(a), and these presumptive service connection provisions do not apply.  Id.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Laypersons are competent to report objective signs of illness.

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).  The DD Form 214 reflects that the Veteran received the Iraq Campaign Medal with one service star; therefore, the Veteran is a "Persian Gulf veteran" (i.e., had active military service in the Southwest Asian Theater of operations during the Gulf War) as defined by 38 C.F.R. § 3.317.    

A "qualifying chronic disability" for VA purposes is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. 
§ 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; 
(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; and (12) abnormal weight loss.  38 C.F.R. § 3.317(b).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2015); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Service Connection for a Right Wrist Disorder

The Veteran asserts that a currently diagnosed right wrist disability is related to service.  Initially, the Board finds that the Veteran has a currently diagnosed right wrist disorder of sclerosis of the scaphoid.  Per a December 2009 private treatment record, X-ray imaging showed sclerosis of the scaphoid at the right wrist.

Next, the Board finds that during service the Veteran was treated for right wrist pain.  An April 1998 service treatment record reflects that the Veteran sought treatment for right wrist pain.  The wrist was tender and there were symptoms of overuse.  The Veteran was given a splint and was prescribed medication.

Finally, the Board finds that, after a review of all the evidence of record, both lay and medical, the evidence is at least in equipoise as to whether the Veteran's currently diagnosed right wrist disorder had its onset during service.  As discussed above, service treatment records reflect that the Veteran was treated for right wrist overuse and pain in service.  Per a December 2009 private treatment record, the Veteran advanced having gradually worsening right wrist pain for the previous 13 years.  At the February 2017 Board videoconference hearing, the Veteran testified that the current right wrist symptoms are the same as the symptoms experienced in service.  Subsequently, VA received a private opinion.  Per the opinion, the private examiner reviewed the Veteran's relevant service and medical records and opined that it was more likely than not that the currently diagnosed right wrist disorder was related to an in-service injury.  

The Veteran is currently diagnosed with a right wrist disorder of sclerosis of the scaphoid, and during service the Veteran was treated for right wrist pain caused by overuse.  The Veteran has advanced having continuing right wrist pain since service separation.  A private examiner has opined that it is more likely than not the currently diagnosed right wrist disorder is related to service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a right wrist disorder of sclerosis of the scaphoid was incurred in active service.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.

The Board notes that on the April 2017 private opinion report there is a handwritten note indicating that the Veteran may have DJD of the right wrist.  Where a veteran is diagnosed with multiple wrist disabilities, and it is unclear from the record which symptoms are attributable to each distinct disability, the Board is precluded from differentiating between the symptomatology and the disabilities.  See Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam).  In this case, the Board is unable to differentiate the symptomatology of the sclerosis of the scaphoid from possible DJD or any other right wrist disorder.  As such, the Board has attributed all right wrist symptomatology and functional impairment to the now service-connected sclerosis of the scaphoid of the right wrist, and the RO should consider all of the Veteran's right wrist symptomatology and functional impairment when assigning an initial disability rating.  For these reasons, the Board need not consider whether service connection is also warranted for DJD or any other right wrist disorder.

Service Connection for Bilateral Foot Disorder

The Veteran asserts that a currently diagnosed bilateral foot disorder is related to service.  Initially, the Board finds that the Veteran is currently diagnosed with arthritis of both feet and toes.  Specifically, per a December 2009 private treatment record, X-ray examination of the Veteran's feet showed DJD and hallux rigidus, of which both disorders are a form of degenerative arthritis.

Next, the Board finds that during service the Veteran was treated on multiple occasions for injuries to the right and left feet and toes.  Service treatment records reflect that in May 1991, the Veteran stubbed the middle left toe and had continuing pain.  A subsequent May 1991 service treatment record noted severe toe and left foot sprain.  In August 1997, the Veteran was treated for right foot trauma caused by tripping over a cable, and in January 1999, the Veteran was treated for a puncture wound to the left great toe.  

Finally, having reviewed all the evidence of record, lay and medical, the Board finds that the weight of the evidence is at least in equipoise on the question of whether the Veteran experienced "chronic" symptoms in service and "continuous" symptoms since service separation of arthritis (as DJD and hallux rigidus) of the feet and toes.  See 38 C.F.R. § 3.303(b).  As discussed above, the Veteran injured, and was treated for, bilateral foot and toe injuries on multiple occasions during service.  Per a December 2009 private treatment record, the Veteran conveyed that bilateral foot pain began 12 years earlier and had been progressively worsening.  Further, in multiple lay statements and in testimony at the February 2017 Board videoconference hearing, the Veteran testified to having foot pain during service and since service separation following the various in-service foot and toe injuries discussed above.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran injured the feet and toes on multiple occasions during service and experienced "chronic" symptoms in service and "continuous" symptoms since service separation of arthritis (as DJD and hallux rigidus) of both the feet and toes.  As such, the criteria for presumptive service connection for arthritis of the right and left feet and toes (as DJD and hallux rigidus) under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms post service have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

As service connection is being granted on a presumptive basis, there is no need to discuss entitlement to service connection on a direct, or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).

Service Connection for Obstructive Sleep Apnea

The Veteran has advanced that currently diagnosed sleep apnea originated in service.  Initially, the Board finds that the Veteran is currently diagnosed with sleep apnea.  The report from a May 2010 polysomnogram reflects that the Veteran was diagnosed with moderate obstructive sleep apnea.  

Next, the Board finds that the evidence is at least in equipoise on the question of whether symptoms of sleep apnea first manifested in service.  Service treatment records do not reflect any complaints, diagnosis, or treatment of sleep apnea.  Per a March 2011 statement in support of claim, the Veteran advanced that on or about the summer of 2002 he began having difficulty sleeping.  This led to lethargy, daytime hypersomnolence, and being written up for napping on duty.  The Veteran conveyed having mentioned this at a service examination; however, the examiner brushed it aside and did not make note of it in the service treatment records.  In a March 2011 lay statement from one of the Veteran's supervisors during service, the supervisor conveyed having found the Veteran sleeping at his desk on several occasions.  This led to the supervisor having to verbally counsel the Veteran. 

The Veteran's wife, in a March 2011 statement, advanced noticing that the Veteran was having daytime sleepiness in the fall of 2000.  Subsequently, upon the Veteran returning from deployment in the spring of 2009, the Veteran's wife noticed that the Veteran had worsening nighttime snoring.  Further, the Veteran would sometimes stop breathing while sleeping for a few seconds.  The Board notes that "apnea" is "cessation of breathing."  "Obstructive sleep apnea" is "sleep apnea resulting from collapse or obstruction of the airway with the inhibition of muscle tone that occurs during REM sleep.  In adults, it is seen primarily in middle aged [40-60] obese individuals, with a male predominance."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 118 (32nd ed. 2012).  The Board finds such evidence supports a finding that symptoms of obstructive sleep apnea first manifested during service.

Finally, after reviewing all the evidence of record, both lay and medical, the Board finds that the evidence is at least in equipoise as to whether the Veteran's currently diagnosed obstructive sleep apnea is related to the in-service snoring and cessation of breathing.  The Veteran has not received a VA sleep apnea examination and no VA or private treatment records note a relationship between sleep apnea and service; however, VA has received an August 2012 opinion from a private physician.  Per the private opinion, the physician noted that the Veteran's current sleep apnea symptoms included fatigue, lethargy, needing naps, and not having refreshing sleep.  The private physician went on to explain that these are the same symptoms that the Veteran advanced having during service.  As such, the private physician opined that it was "almost certain" the in-service symptoms were due to the now diagnosed obstructive sleep apnea.

The Board notes that the private physician did not discuss the evidenced considered in rendering this opinion; however, at the February 2017 Board videoconference hearing, the Veteran credibly testified to having provided the private physician with all of the relevant evidence of record, and that the private physician reviewed those records when rending the positive nexus opinion.

The Veteran, who is currently diagnosed with obstructive sleep apnea, was observed by a supervisor falling asleep on the job during service.  Further, during service the Veteran's wife observed the Veteran's heavy snoring and cessation of breathing while sleeping.  A private physician, in an August 2012 private opinion, opined that the in-service symptoms were due to the now diagnosed obstructive sleep apnea.  As such, resolving reasonable doubt in the Veteran's favor, the Board finds that sleep apnea was incurred in active service, and the criteria for direct service connection have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for IBS

As noted above, the Veteran had service in the Southwest Asian Theater of operations during the Persian Gulf War.  Per an October 1998 service treatment record, the Veteran sought treatment for alternating constipation and diarrhea.  The in-service examiner noted possible IBS.  A subsequent April 2017 private treatment record diagnosed the Veteran with longstanding IBS that had been present since service.  IBS is on the list of medically unexplained chronic multisymptom illnesses subject to presumptive service connection.  38 C.F.R. § 3.317.  Nexus evidence is not required.  Gutierrez, 19 Vet. App. at 10.  

The evidence also shows symptoms of IBS consistent with a compensable disability rating of 10 percent, which is based on moderate IBS with frequent episodes of bowel disturbance with abdominal distress.  See 38 C.F.R. § 4.114, Diagnostic Code 7319 (2014).  Per the April 2017 private treatment record, the Veteran's longstanding IBS symptoms include alternating diarrhea and constipation and abdominal discomfort.  The private examiner specifically noted the symptoms to be "moderate."

Based upon the above, service connection for IBS, as a qualifying chronic disability of chronic multisymptom illness, is warranted.  38 U.S.C.A. § 1117; 38 C.F.R.	 § 3.317.  The grant of presumptive service connection as due to a qualifying chronic disability renders moot other theories of service connection.


ORDER

Service connection for a right wrist disorder of sclerosis of the scaphoid is granted.

Service connection for arthritis (as DJD and hallux rigidus) of the right foot and toes is granted.

Service connection for arthritis (as DJD and hallux rigidus) of the left foot and toes is granted.

Service connection for obstructive sleep apnea is granted.

Service connection for irritable bowel syndrome, presumed as due to a qualifying chronic disability, is granted.


REMAND

Initial Hypothyroidism Disability Rating

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran last received a VA hypothyroidism examination in May 2009.  Since that time, both private treatment records and the Veteran's testimony at the February 2017 Board videoconference hearing indicate that the Veteran's hypothyroidism symptoms may have worsened since the May 2009 examination.  As such, the Board finds remand for a new VA hypothyroidism examination to be warranted.  

Service Connection for Cervical Spine and Right Knee Disorders

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2016).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.

The Veteran received a VA general medical examination in May 2009.  At that time, the VA examiner found that the Veteran did not have a currently diagnosed cervical spine or right knee disorder.  An April 2017 private treatment record reflects that the Veteran has now been diagnosed with a cervical spine disability of cervicalgia, and right knee disabilities of tendonitis and patellofemoral pain syndrome.  As such, the Veteran now has diagnosed cervical spine and right knee disorders.  

The Veteran has advanced having neck and right knee pain both during and after service.  A September 1998 VA treatment record reflects that the Veteran complained of neck pain.  Further, at the February 2017 Board videoconference hearing, the Veteran testified to believing that the neck and knee pain were caused by repetitive physical activity during service.  As the Veteran is now diagnosed with cervical spine and right knee disorders, and as the Veteran has advanced having symptoms of pain in the neck and right knee both during and after service, the Board finds remand for VA cervical spine and right knee examinations to be warranted.

Outstanding Treatment Records 

VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, the AOJ should request that the Veteran provide any relevant outstanding private treatment records not already associated with the record.  

In January 2014, VA received multiple VA medical center records.  Unfortunately, review of these VA treatment (medical) records reflect that the records obtained only relate to the Veteran's service-connected posttraumatic stress disorder (PTSD).  As it appears that there may be other relevant outstanding VA treatment records, remand of the remaining issues on appeal is necessary to obtain these outstanding VA treatment records.

Accordingly, the issues of service connection for a cervical spine disorder, a right knee disorder, a disorder manifested by low blood pressure with fainting and lightheadedness, residuals of bee envenomations of the right middle finger and face, residuals of a cat bite of the right hand, residuals of a laceration of the lower lip, and a higher initial disability rating in excess of 10 percent for hypothyroidism are REMANDED for the following action:

1.  Contact the Veteran and request information as to any outstanding private treatment records concerning treatment for the remaining issues on appeal.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation for the relevant time period on appeal pertaining to the treatment of the Veteran's service-connected disabilities, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

2.  Associate with the record all VA treatment records, not already of record, pertaining to the treatment of the remaining issues on appeal.

3.  Schedule the appropriate VA examinations to assist in determining whether service connection is warranted for a cervical spine disorder and/or a right knee disorder, and to evaluate the current level of severity of the service connected hypothyroidism.  The relevant documents in the record should be made available to the examiners, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

Hypothyroidism

The VA examiner should report the extent of the hypothyroidism in accordance with VA rating criteria.  In evaluating the Veteran's symptoms, the VA examiner should address the extent of the Veteran's fatigability, constipation, muscular weakness, mental sluggishness and/or disturbance, weight gain, cold intolerance, and cardiovascular involvement.

If the Veteran is found to have mental sluggishness and/or disturbance, the VA examiner should address whether such symptoms are due to the service-connected hypothyroidism or the service-connected PTSD.

Cervical Spine

Is it at least as likely as not (50 percent or higher degree of probability) that a currently diagnosed cervical spine disorder had its onset during a period of active service, including as due to physical activity during service and/or the Veteran's complaint of neck pain during service?

Right Knee

Is it at least as likely as not (50 percent or higher degree of probability) that a currently diagnosed right knee disorder had its onset during a period of active service, including as due to physical activity during service?

4.  Then, readjudicate the issues of service connection for a cervical spine disorder, a right knee disorder, a disorder manifested by low blood pressure with fainting and lightheadedness, residuals of bee envenomations of the right middle finger and face, residuals of a cat bite of the right hand, residuals of a laceration of the lower lip, and a higher initial disability rating in excess of 10 percent for hypothyroidism.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


